Exhibit 10.2

AMENDMENT TO CHANGE OF CONTROL SEVERANCE AGREEMENT

This AMENDMENT TO CHANGE OF CONTROL SEVERANCE AGREEMENT (the "Amendment") is
dated as of October 23, 2008, between Centillium Communications, Inc. (the
"Company"), and Linda C. Reddick (the "Executive").

WHEREAS, the Executive and the Company have previously entered into an Amended
and Restated Change of Control Severance Agreement dated as of February 16, 2007
(the "Agreement"); and

WHEREAS, in accordance with the final treasury regulations issued pursuant to
Section 409A of the Internal Revenue Code (the "Final Regulations"), the parties
desire to enter into this Amendment to revise the terms of the Agreement to
provide for a definition of "Good Reason" that satisfies the "safe harbor"
definition provided for in the Final Regulations with respect to certain of the
payments that may be provided pursuant to the Agreement;

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements of the parties contained herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1. This Amendment shall become effective upon its execution.

2. Section 5(c) of the Agreement is hereby amended and restated by deleting
Section 5(c) in its entirety and replacing it with the following:

"(c) Good Reason. The Executive's employment may be terminated during the
Employment Period by the Executive for Good Reason. For purposes of this
Agreement, "Good Reason" means:

(i) A material diminution in the Executive's base compensation;

(ii) A material diminution in the Executive's authority, duties and
responsibilities as in effect immediately prior to the Change of Control;

(iii) A material diminution in the authority, duties and responsibilities of the
supervisor to whom the Executive is required to report as in effect immediately
prior to the Change of Control, including a requirement that the Executive
report to a corporate officer or employee instead of reporting directly to the
Company's Board of Directors (the "Board") if the Executive had reported to the
Board immediately prior to the Change of Control;

(iv) A material change in the geographic location in which Executive's principal
office was located immediately prior to the Change of Control;

--------------------------------------------------------------------------------

(v) A material diminution in the budget over which the Executive had authority
immediately prior to the of the Change of Control;

(vi) Any other action or inaction that constitutes a material breach by the
Company of this Agreement or any other agreement under which the Executive
provides services;

provided, however, that Good Reason shall not exist unless the Executive has
given written notice to the Company within ninety (90) days of the initial
existence of the Good Reason event or condition(s) giving specific details
regarding the event or condition; and unless the Company has had at least thirty
(30) days to cure such Good Reason event or condition after the delivery of such
written notice and has failed to cure such event or condition within such thirty
(30) day cure period."

3. Except as otherwise provided herein, the Agreement shall remain in full force
and effect in accordance with its original terms.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment, or
have caused this Amendment to be executed and delivered, to be effective as of
October 23, 2008.



 

   

CENTILLIUM COMMUNICATIONS, INC.



Date: ___________________________

 

By: _____________________________________
Name:
Title:



 

   

EXECUTIVE



Date: ___________________________

 

_____________________________________